internal_revenue_service number release date index number --------------------------------------------------------- ------------------------------------------------- ---------------------------------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc ita b03 plr-102521-12 date march ty ------- ty ------- legend taxpayer --------------------------------------------------- year ------- date -------------------------- date -------------------------- date -------------------------- date -------------------------- date --------------------------- dear ------------ this is in response to the letter dated date submitted on your behalf by your authorized representative in the letter you request an extension of time to file a duplicate form_3115 application_for change in accounting_method with the internal_revenue_service irs ogden office this request is made in accordance with sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulation facts in year taxpayer engaged accounting firm to prepare a form_3115 application_for change in method_of_accounting to change its method_of_accounting for repair and maintenance_costs to be filed under revproc_2011_14 for the taxable_year ending date plr-102521-12 on date taxpayer provided a copy of the form_3115 to the lb_i division director to obtain consent to file the method changes as required by section b of revproc_2011_14 on date taxpayer filed its form_1120 u s_corporation income_tax return in accordance with section of revproc_2011_14 the form_3115 was included with the filing under sec_3 of the appendix to revproc_2011_14 as modified by section dollar_figure of revproc_2011_43 2011_37_irb_326 a copy of the form_3115 was required to be filed with the internal_revenue_service irs ogden office no earlier than the first day of the year_of_change and no later than the date that taxpayer filed the original form_3115 with its federal_income_tax return accounting firm assumed responsibility for filing the copy of the form_3115 with the irs ogden office due to a miscommunication between taxpayer’s tax department and accounting firm and the lack of confirmation regarding the filing dates of the form_1120 and the form_3115 the copy of the form_3115 was mailed on date on date accounting firm learned that the form_1120 for taxpayer had been filed on date and determined that this filing caused the form_3115 to not be timely filed accounting firm advised taxpayer of this fact and began evaluating options to correct the late filing of the form_3115 after evaluating various options taxpayer engaged accounting firm to prepare this request_for_ruling applicable law revproc_2011_14 provides the procedures by which a taxpayer may obtain automatic consent to change certain methods_of_accounting a taxpayer complying with all the applicable provisions of this revenue_procedure obtains the consent of the commissioner to change the taxpayer’s method_of_accounting under sec_446 and the regulations thereunder section a of revproc_2011_14 provides that a taxpayer changing a method_of_accounting pursuant to the revenue_procedure must complete and file the application in duplicate section a i provides that the original application must be attached to the taxpayer’s timely filed including any extension original federal_income_tax return implementing the change in method_of_accounting for the year_of_change section a ii b provides that for certain applications a copy of the application must be filed with the irs in ogden utah in these cases the signed copy must be filed with the ogden office no earlier than the first day of the year_of_change and no later than the date the taxpayer files the original application with the federal_income_tax return for the year_of_change plr-102521-12 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 provides that an election includes a request to adopt change or retain an accounting_method and defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides automatic extensions of timing for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 request for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-3 provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer - i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer - i seeks to alter a return position for which an accuracy-related_penalty had been or could be imposed under sec_6662 when the taxpayer requests relief and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax plr-102521-12 consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time only when the interests of the government will not be prejudiced by granting the relief under paragraph c i the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made under paragraph c ii the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made is closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief under this section conclusion based solely on the facts and representations submitted including affidavits we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied the information provided and representations made by taxpayer establish that taxpayer acted reasonably and in good_faith with this request taxpayer is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 when relief was requested taxpayer represented that granting an extension of time to file the signed duplicate copy of the form_3115 with the ogden office will not result in a lower tax_liability for all taxable years affected by the election than taxpayer would have had if the duplicate copy of the form_3115 had been timely filed the taxable years in which the regulatory election should have been made and any taxable years that would have been affected by the election had it been timely made are not closed by the period of assessment finally granting an extension will not prejudice the interests of the government accordingly an extension of time is hereby granted for taxpayer to file the necessary signed copy of the form_3115 with the ogden office this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the form_3115 when filed this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-102521-12 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office had not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely robert m casey senior technical reviewer branch income_tax accounting cc
